DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
Response to Amendments
The Amendment filed 2/28/2022 has been entered. Claims 1-2, 14, 21, 59, 64-65, 73, and 76 were amended, claims 3, 8, 10-12, 15-20, and 23-58 were canceled, and claims 77-78 were new. Thus, claims 1-2, 4-7, 9, 13-14, 21-22, and 59-78 are pending in the application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The terminology for the limitations “a first value indicating cardiac responsiveness to a therapeutic action” and “a second value indicating a current cardiac responsiveness to a therapeutic action” in claims 1 and 64 does not have antecedent basis in the Applicant’s specification. Although the Applicant’s specification discusses the mathematical transform of ECG data from a time domain to a frequency domain for yielding an AMSA value and comparing current AMSA values to historical values to determine potential success for a therapeutic action (see paras. [0008-0012], [0042], [0060], [0068]), the descriptive terminology used in the claim of a value indicating cardiac responsiveness to a therapeutic action is not specifically recited.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 59, 61-63, and 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the limitation “the indication of the magnitude of the difference between the second value and the first value” in lines 2-3 is confusing, as it is unclear whether or not this limitation is the same as “an indication of the second value indicating the current cardiac responsiveness to the therapeutic action and a magnitude of the difference between the second value and the first value” as claimed in claim 1 from which this claim depends. For the purposes of examination, they will be interpreted as the same limitation. 
Regarding claim 59, the limitation “the indication of the magnitude of the difference between the second value and the first value” in lines in lines 1-2 is confusing, as it is unclear whether or not this limitation is the same as “an indication of the second value indicating the current cardiac responsiveness to the therapeutic action and a magnitude of the difference between the second value and the first value” as claimed in claim 1 from which this claim depends. For the purposes of examination, they will be interpreted as the same limitation. 
Regarding claim 73, the limitation “the indication of the magnitude of the difference between the second value and the first value” in lines in lines 1-2 is confusing, as it is unclear whether or not this limitation is the same as “an indication of the second value indicating the current cardiac responsiveness to the therapeutic action and a magnitude of the difference between the second value and the first value” as claimed in claim 64 from which this claim depends. For the purposes of examination, they will be interpreted as the same limitation. 
Any remaining claims are rejected based on their dependency on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 9, 13-14, 21-22, 59-61, and 77-78 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2011/0202101 A1, hereinafter Tan ‘101) in view of Quan et al. (US 2013/0138168 A1) and Weil et al. (US 5,957,856).
Regarding claim 1, Tan ‘101 discloses a system for managing treatment for an emergency cardiac event (system for assisting rescuer in performing CPR) (abstract), the system comprising: 
one or more electronic ports for receiving signals from sensors for obtaining an electrocardiogram (ECG) for a patient (AED 10 has ports for ECG leads attached to victim which send signals for monitoring electrical rhythms of the victim’s heart) (Fig. 2; para. [0035]); 
a patient treatment module comprising one or more processing devices (AED 10 with processor 22) (Fig. 2; para. [0035]) to: 
receive signals representing a time domain ECG of the patient from the one or more electronic ports (observed ECG signal is in the time domain) (Figs. 5A-5B; para. [0088]; para. [0090]), 
generate a first value indicating cardiac responsiveness to a therapeutic action (AMSA values monitored to determine when/if to deliver a defibrillation shock; trends observed in AMSA values would require at least two values to compare, with a first occurring before a second) (para. [0083]), 
generate a second value indicating a current cardiac responsiveness to the therapeutic action (AMSA values monitored to determine when/if to deliver a defibrillation shock; trends observed in AMSA values would require at least two values to compare, with a first occurring before a second) (para. [0083]), 
determine a difference between the second value indicating the current cardiac responsiveness to the therapeutic action and the first value indicating the cardiac responsiveness to the therapeutic action representing a change of the cardiac responsiveness to the therapeutic action from the first time segment to the second time segment (AMSA trends are monitored by the AED systems, and as such the AED would compare the difference between at least two values at different times to determine an increase, decrease, or no change between those AMSA values as the AMSA trend) (para. [0083]), 
cause one or more output devices to display an indication of the second value indicating the current cardiac responsiveness to the therapeutic action and a magnitude of the difference between the second value and the first value representing the change of the cardiac responsiveness to the therapeutic action (AED 10 system uses both AMSA trends (i.e. magnitude of difference) and an AMSA threshold value (i.e. current cardiac responsiveness) to determine if a shockable rhythm is currently present and to determine defibrillation or chest compression treatment for the victim; AED 10 uses speaker 16 and display screen 18 to communicate its therapeutic determination to a rescuer) (Fig. 2-4D; para. [0038]; para. [0065]; para. [0083]), and 
receive a user input associated with the therapeutic action based on the indication of the second value indicating the current cardiac responsiveness to the therapeutic action and the magnitude of the difference between the second value and the first value representing the change of the cardiac responsiveness to the therapeutic action (AED 10 in an advisory mode will prompt a user with its determination of the best therapy, and wait to deliver the therapy until acknowledgment by a user with a button press or voice detection) (para. [0040]); 
and a patient treatment device comprising one or more defibrillating electrodes, the patient treatment device being coupled to the patient treatment module and being configured to selectively deliver a defibrillating shock to the patient based on the user input (defibrillating electrode pads connected to a defibrillator, or AED 10, wherein a controller is programmed to deliver a shock after the ECG signals analysis if a shock is determined to be the appropriate treatment; therapy is not delivered to a patient until user acknowledgment when in advisory mode) (Fig. 2; para. [0017]; para. [0034]; para. [0040-0041]).
Tan ‘101 does not disclose a memory; computer readable instructions stored on a mass storage device and executable by one or more processing devices.
However, Quan teaches a method of managing care for a person receiving emergency cardiac (Quan; abstract) including a memory (memory 920) (Quan; Fig. 9; para. [0071]); computer readable instructions stored on a mass storage device and executable by one or more processing devices (instructions stored on storage device 930 can be processed for execution within the system 900) (Quan; Fig. 9; paras. [0071-0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tan ‘101 device to include a memory; computer readable instructions stored on a mass storage device and executable by one or more processing devices, as taught by Quan, for the purpose of ensuring the device has a means to perform functions of operating on input data and generating output (Quan; para. [0076]), and also because elements such as memories for storing instructions are essential elements of a computer device (Quan; para. [0077]).
Tan ‘101 does not disclose the first value indicating cardiac responsiveness to a therapeutic action is calculated from a first set of frequency domain transform values corresponding to a first time segment of the time domain ECG; the second value indicating a current cardiac responsiveness to the therapeutic action is calculated from a second set of frequency domain transform values corresponding to a second time segment of the time domain ECG, wherein the first time segment occurs prior to the second time segment. 
In other words, Tan ‘101 is silent on how its AMSA values are calculated.  However, Weil teaches a method and system for predicting the success of a defibrillatory shock (Weil; abstract) wherein the value indicating cardiac responsiveness to a therapeutic action (Weil ASA value is equivalent to Tan ‘101 AMSA value, they are both short for the amplitude spectrum area determined from the ECG/EKG) (Tan ‘101, claim 9; Weil, Fig. 7, col. 10 lines 9-18) is calculated from a set of frequency domain transform values corresponding to a time segment of the time domain ECG (time domain VF wavelet transformed to frequency domain using the fast Fourier transform to generate a series of sinusoidal components with corresponding magnitudes, and from there the ASA value is calculated from the sum of the amplitudes at their respective frequencies) (Weil; Figs. 2-3, 7; col. 6, lines 46-60; col. 10 lines 9-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tan ‘101 device such that the value indicating cardiac responsiveness to a therapeutic action is calculated from a set of frequency domain transform values corresponding to a time segment of the time domain ECG, as taught by Weil, for the purpose of providing the device with a specific method of calculating the AMSA values that one of ordinary skill in the art could reasonably expect to be suitably accurate. 
With this modification, the modified Tan ‘101 device would thus teach the first value indicating cardiac responsiveness to a therapeutic action is calculated from a first set of frequency domain transform values corresponding to a first time segment of the time domain ECG; the second value indicating a current cardiac responsiveness to the therapeutic action is calculated from a second set of frequency domain transform values corresponding to a second time segment of the time domain ECG, wherein the first time segment occurs prior to the second time segment (Weil time domain VF wavelet transformed to frequency domain using the fast Fourier transform, and from there the ASA value is calculated from the sum of the amplitudes at their respective frequencies; this method would be used to calculate the Tan ‘101 AMSA values; in Tan ‘101, trends observed in AMSA values would require at least two values to compare, with a first occurring before a second) (Tan ‘101, para. [0083]; Weil, Figs. 2-3, 7, col. 6 lines 46-60, col. 10 lines 9-18).
Regarding claim 2, the modified Tan ‘101 teaches wherein the first value indicating the cardiac responsiveness to the therapeutic action comprises an amplitude spectrum area (AMSA) value (AMSA values monitored) (Tan ‘101; para. [0083]).
Regarding claim 5, the modified Tan ‘101 teaches wherein the first and the second time segments are in a range between about 1 and 4 seconds (VF wavelets have duration of 3 to 5 seconds) (Tan ‘101; col. 10, lines 11-14).
Regarding claim 9, the modified Tan ‘101 teaches wherein the first set of frequency domain transform values and the second set of frequency domain transform values are generated using at least one of: fast Fourier and wavelet methods (VF wavelets transformed with fast Fourier transform to generate ASA) (Tan ‘101; col. 10, lines 11-20).
Regarding claim 13, the modified Tan ‘101 teaches wherein the signals are received during a cardiac event (method and system used during cardiac arrest) (Tan ‘101; abstract).
Regarding claim 14, as best understood, the modified Tan ‘101 teaches wherein the one or more output devices is configured to present an audible or visual feedback of the indication of the magnitude of the difference between the second value and the first value (AED 10 uses speaker 16 and display screen 18 to communicate its therapeutic determination to a rescuer, where the determination comes from AMSA trend and threshold analysis) (Tan ‘101; Fig. 2-4D; para. [0038]; para. [0065]; para. [0083]).
Regarding claims 21-22, the modified Tan ‘101 teaches wherein the indication comprises one or more additional parameters, wherein the one or more additional parameters comprise: levels of prior successful defibrillations (level of change determined based on monitored ECG signals) (Tan ‘101; para. [0037]; para. [0042]; para. [0084]).
Regarding claim 59, as best understood, the modified Tan ‘101 teaches wherein the indication of the magnitude of the difference between the second value and the first value comprises a likelihood of defibrillation shock success for the patient (AED 10 analyzes ECG signals to predict defibrillation success in its determination of appropriate treatment, and its determination is communicated to a rescuer) (Tan ‘101; para. [0038]; para. [0041]).
Regarding claim 60, the modified Tan ‘101 teaches wherein the patient treatment device is configured to initiate defibrillation treatment based at least in part on the change between the second set of frequency domain transform values and the first set of frequency domain transform values (AED 10 can automatically deliver appropriate therapy or wait for a prompt from a user to deliver appropriate therapy, where the therapy may comprise a defibrillation shock; therapy determination can be based on monitoring AMSA trends) (Tan ‘101; paras. [0039-0041]; para. [0083]).
Regarding claim 61, the modified Tan ‘101 teaches wherein the audible or visual feedback comprises a message to prepare for shock administration (rescuer instructed to pause CPR performance before defibrillation) (Tan ‘101; Fig. 3A; para. [0046]).
Regarding claim 77, the modified Tan ‘101 teaches wherein the difference between the second value and the first value indicates an upward trend in the cardiac responsiveness to the therapeutic action (trends in AMSA values are observed and monitored; trends can comprise increases, decreases, or staying constant over time between at least two values; appropriate therapeutic action which is determined to be most useful, or in other words most likely to have cardiac responsiveness due to the therapeutic action whether the therapeutic action be shocks, drugs, chest compressions, etc., is determined at least in part from the ASMA trend analysis) (Tan ‘101; paras. [0040-0043]; para. [0083]).
Regarding claim 78, the modified Tan ‘101 teaches wherein the magnitude of the difference between the second value and the first value comprises a positive value (trends in AMSA values are observed and monitored when determining appropriate treatment; trends can comprise increases, decreases, or staying constant over time between at least two values; please note: magnitude by itself does not include the sign of a value, and so magnitude cannot be negative regardless) (Tan ‘101; para. [0083]).
Claims 4 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Tan ‘101 in view of  Quan and Weil as applied to claim 1 above, and further in view of Tan et al. (US 7,565,194 B2, hereinafter Tan ‘194).
Regarding claim 4, the modified Tan ‘101 teaches the invention as previously claimed, but is silent on wherein the first set of frequency domain transform values and the second set of frequency domain transform values are updated at a rate of 0.1 - 10 Hz.
However, Tan ‘194 teaches a method of determining treatment appropriate for a cardiac arrest victim (Tan ‘194; abstract) wherein values in a frequency domain or spectrum are updated at a rate of 0.1 - 10 Hz (cycle rate of 0.1 Hz-1 Hz) (Tan ‘194; col. 16, lines 62-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ran ‘101 device such that the sets of frequency domain transform values are updated at a rate of 0.1 - 10 Hz, as taught by Tan ‘194, for the purpose of providing the device with a suitable update rate which can be used to help determine a recommended appropriate timing of a defibrillation shock (Tan ‘194; col. 16, lines 62-67; col. 17, lines 1-14).
Regarding claim 76, the modified Tan ‘101 the invention as previously claimed, but does not teach wherein the first value indicating the cardiac responsiveness to the therapeutic action is calculated by averaging the first set of frequency domain transform values corresponding to the first time segment of the time domain ECG and the second value indicating the current cardiac responsiveness to the therapeutic action is calculated by averaging the second set of frequency domain transform values corresponding to the second time segment of the time domain ECG.
However, Tan ‘194 further teaches wherein the first value indicating the cardiac responsiveness to the therapeutic action is calculated by averaging the first set of frequency domain transform values corresponding to the first time segment of the time domain ECG and the second value indicating the current cardiac responsiveness to the therapeutic action is calculated by averaging the second set of frequency domain transform values corresponding to the second time segment of the time domain ECG (the time domain ECG signals comprising discrete frequency bands are transformed into frequency domain ECG signals which form analysis frequency bands, and each analysis band can have descriptors such as mean spectral energy of the band, meaning individual values in an analysis band can be averaged together; as there are discrete frequency bands and respective multiple analysis bands, there are at least first and second analysis bands with first and second mean values) (Tan ‘194; Figs. 3A-3B, 6; abstract; col. 4, lines 62-65; col. 5, lines 26-36; col. 10, lines 49-67; col. 11, lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Tan ‘101 method such that the values indicating the cardiac responsiveness to the therapeutic action are calculated by averaging the sets of frequency domain transform values corresponding to the time segments of the time domain ECG, as taught by Tan ‘194, for the purpose of consolidating a set of data points into one average value which is representative of the set, thereby allowing for calculations and determinations to be simplified and more efficient as only one value needs to be analyzed for that set. 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tan ‘101 in view of Quan and Weil as applied to claim 1 above, and further in view of Kelen (US 5,092,341).
Regarding claims 6-7, the modified Tan ‘101 teaches the invention as previously claimed but does not teach wherein the one or more processing devices generate the first set of frequency domain transform values and the second set of frequency domain transform values using a tapered window, wherein the tapered window is one of: a Tukey window, a Hann window, a Blackman-Harris window, or a Flat Top window.
However, Kelen teaches an ECG frequency analysis system (Kelen; abstract) wherein one or more processing devices generate frequency domain transform values using a tapered window, wherein the tapered window is on of: a Hann window or a Blackman-Harris window (windower 17 uses a Blackman-Harris or Hanning window function on the fast Fourier transformation) (Kelen; col. 10, lines 57-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tan ‘101 processing device to generate the first and second sets of frequency domain transform values using a tapered window, as taught by Kelen, for the purpose of minimizing spectral leakage and effects of edge discontinuities inherent in a fast Fourier transformation (Kelen; col. 10, lines 57-68).
Claims 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over Tan ‘101 in view of Quan and Weil as applied to claim 14 above, and further in view of Freeman (US 2001/0047140 A1).
Regarding claims 62-63, the modified Tan ‘101 teaches the invention as previously claimed, but does not teach further comprising a CPR feedback module configured to control the one or more output devices to provide CPR feedback for a user, wherein the CPR feedback comprises instructions for the user to modify CPR administration.
However, Freeman teaches a resuscitation system (Freeman; abstract) comprising a CPR feedback module configured to control the one or more output devices to provide CPR feedback for a user, wherein the CPR feedback comprises instructions for the user to modify CPR administration (control box provides rescuer with coaching feedback on the force and rate of compressions) (Freeman; para. [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tan ‘101 system to include a CPR feedback module, as taught by Freeman, for the purpose of enabling a rescuer to enhance the effectiveness of their CPR compressions.
Claims 64-65, 67, and 70-75 are rejected under 35 U.S.C. 103 as being unpatentable over Tan ‘101 in view of Weil.
Regarding claim 64, the modified Tan ‘101 teaches a method for managing treatment for an emergency cardiac event (system for assisting rescuer in performing CPR) (abstract), the method comprising: 
receiving, by one or more processors, signals representing a time domain electrocardiogram (ECG) of a patient from one or more electronic ports (AED 10 has ports for ECG leads attached to victim which send signals for monitoring electrical rhythms of the victim’s heart to processor 22; ECG data from the time domain) (Figs. 2, 5A-5B; para. [0035]; para. [0088]); 
generating, by the one or more processors, a first value indicating cardiac responsiveness to a therapeutic action (AMSA values determined and monitored by AED 10 processor 22 to determine when/if to deliver a defibrillation shock; trends observed in AMSA values would require at least two values to compare, with a first occurring before a second) (Figs. 2-2A; para. [0035]; para. [0083]; para. [0088]);
generating, by the one or more processors, a second value indicating a current cardiac responsiveness to the therapeutic action  (AMSA values determined and monitored by AED 10 processor 22 to determine when/if to deliver a defibrillation shock; trends observed in AMSA values would require at least two values to compare, with a first occurring before a second) (Figs. 2-2A; para. [0035]; para. [0083]; para. [0088]); 
determining, by the one or more processors, a difference between the second value indicating the current cardiac responsiveness to the therapeutic action and the first value indicating the cardiac responsiveness to the therapeutic action representing a change of the cardiac responsiveness to the therapeutic action from the first time segment to the second time segment (AMSA trends are monitored by the AED system with processor 22, and as such the AED 10 processor 22 would compare the difference between at least two values at different times to determine an increase, decrease, or no change between those AMSA values as the AMSA trend) (para. [0035]; para. [0083]); 
causing, by the one or more processors, one or more output devices to display an indication of the second value indicating the current cardiac responsiveness to the therapeutic action and a magnitude of the difference between the second value and the first value representing the change of the cardiac responsiveness to the therapeutic action (AED 10 system with processor 22 uses both AMSA trends (i.e. magnitude of difference) and an AMSA threshold value (i.e. current cardiac responsiveness) to determine if a shockable rhythm is currently present and to determine defibrillation or chest compression treatment for the victim; AED 10 uses speaker 16 and display screen 18 to communicate its therapeutic determination to a rescuer) (Fig. 2-4D; para. [0035]; para. [0038]; para. [0065]; para. [0083]); 
receiving, by the one or more processors, a user input associated with the therapeutic action based on the indication of the second value indicating the current cardiac responsiveness to the therapeutic action and the magnitude of the difference between the second value and the first value representing the change of the cardiac responsiveness to the therapeutic action (AED 10 in an advisory mode will prompt a user with its determination of the best therapy, and wait to deliver the therapy until acknowledgment by a user with a button press or voice detection) (para. [0040]); 
and in response to the user input, selectively generating, by the one or more processors, a signal for a defibrillating shock to be delivered to the patient (defibrillating electrode pads connected to a defibrillator, or AED 10, wherein a controller is programmed to deliver a shock after the ECG signals analysis if a shock is determined to be the appropriate treatment; therapy is not delivered to a patient until user acknowledgment when in advisory mode) (Fig. 2; para. [0017]; para. [0034]; para. [0040-0041]).
Tan ‘101 does not disclose the first value indicating cardiac responsiveness to a therapeutic action is calculated from a first set of frequency domain transform values corresponding to a first time segment of the time domain ECG; the second value indicating a current cardiac responsiveness to the therapeutic action is calculated from a second set of frequency domain transform values corresponding to a second time segment of the time domain ECG, wherein the first time segment occurs prior to the second time segment. 
In other words, Tan ‘101 is silent on how its AMSA values are calculated.  However, Weil teaches a method and system for predicting the success of a defibrillatory shock (Weil; abstract) wherein the value indicating cardiac responsiveness to a therapeutic action (Weil ASA value is equivalent to Tan ‘101 AMSA value, they are both short for the amplitude spectrum area determined from the ECG/EKG) (Tan ‘101, claim 9; Weil, Fig. 7, col. 10 lines 9-18) is calculated from a set of frequency domain transform values corresponding to a time segment of the time domain ECG (time domain VF wavelet transformed to frequency domain using the fast Fourier transform, and from there the ASA value is calculated from the sum of the amplitudes at their respective frequencies) (Weil; Figs. 2-3, 7; col. 6, lines 46-60; col. 10 lines 9-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tan ‘101 method such that the value indicating cardiac responsiveness to a therapeutic action is calculated from a set of frequency domain transform values corresponding to a time segment of the time domain ECG, as taught by Weil, for the purpose of providing the device with a specific method of calculating the AMSA values that one of ordinary skill in the art could reasonably expect to be suitably accurate. 
With this modification, the modified Tan ‘101 method would thus teach the first value indicating cardiac responsiveness to a therapeutic action is calculated from a first set of frequency domain transform values corresponding to a first time segment of the time domain ECG; the second value indicating a current cardiac responsiveness to the therapeutic action is calculated from a second set of frequency domain transform values corresponding to a second time segment of the time domain ECG, wherein the first time segment occurs prior to the second time segment (Weil time domain VF wavelet transformed to frequency domain using the fast Fourier transform, and from there the ASA value is calculated from the sum of the amplitudes at their respective frequencies; this method would be used to calculate the Tan ‘101 AMSA values; in Tan ‘101, trends observed in AMSA values would require at least two values to compare, with a first occurring before a second) (Tan ‘101, para. [0083]; Weil, Figs. 2-3, 7, col. 6 lines 46-60, col. 10 lines 9-18).
Regarding claim 65, the modified Tan ‘101 teaches wherein the first value indicating the cardiac responsiveness to the therapeutic action comprises an amplitude spectrum area (AMSA) value (AMSA values monitored) (Tan ‘101; para. [0083]).
Regarding claim 67, the modified Tan ‘101 teaches wherein the first and the second time segments are in a range between about 1 and 4 seconds (VF wavelets have duration of 3 to 5 seconds) (Tan ‘101; col. 10, lines 11-14).
Regarding claim 70, the modified Tan ‘101 teaches wherein generating the first set of frequency domain transform values and the second set of frequency domain transform values comprises at least one of: fast Fourier and wavelet methods (VF wavelets transformed with fast Fourier transform to generate ASA) (Tan ‘101; col. 10, lines 11-20).
Regarding claim 71, the modified Tan ‘101 teaches wherein the second set of frequency domain transform values are generated (Weil time domain VF wavelets transformed to frequency domains using the fast Fourier transform, and used to generate ASA/AMSA values so the trend can be determined as in Tan ‘101) (Tan ‘101, para. [0083]; Weil, Figs. 2-3, 7, col. 6 lines 46-60, col. 10 lines 9-18) via processing of multiple earlier time segments from the second time segment of the ECG (Weil time domain VF wavelets are 3 to 5 seconds long, and the whole wavelet, including all time segments in the wavelet, are Fourier transformed) (Weil; Figs. 2-3, 7; col. 6 lines 46-60; col. 10 lines 9-18).
Regarding claim 72, the modified Tan ‘101 teaches wherein the signals are received during a cardiac event (method and system used during cardiac arrest) (Tan ‘101; abstract).
Regarding claim 73, as best understood, the modified Tan ‘101 teaches wherein the indication of the magnitude of the difference between the second value and the first value comprises a likelihood of defibrillation shock success for the patient (AED 10 analyzes ECG signals to predict defibrillation success in its determination of appropriate treatment, and its determination is communicated to a rescuer) (Tan ‘101; para. [0038]; para. [0041]).
Regarding claim 74, the modified Tan ‘101 teaches wherein selectively generating the signal for the defibrillating shock to be delivered to the patient is based at least in part on the change between the second set of frequency domain transform values and first set of frequency domain transform values (AED 10 can automatically deliver appropriate therapy or wait for a prompt from a user to deliver appropriate therapy, where the therapy may comprise a defibrillation shock; therapy determination can be based on monitoring AMSA trends) (Tan ‘101; paras. [0039-0041]; para. [0083]).
Regarding claim 75, the modified Tan ‘101 teaches further comprising generating an audible or a visual feedback comprising a message to prepare for the defibrillating shock (rescuer instructed to pause CPR performance before defibrillation) (Tan ‘101; Fig. 3A; para. [0046]).
Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Tan ‘101 in view of Weil as applied to claim 64 above, and further in view of Tan ‘194.
Regarding claim 66, the modified Tan ‘101 teaches the invention as previously claimed, but does not teach wherein the first set of frequency domain transform values and the second set of frequency domain transform values are updated at a rate of 0.1 - 10 Hz.
However, Tan ‘194 teaches a method of determining treatment appropriate for a cardiac arrest victim (Tan ‘194; abstract) wherein values in a frequency domain or spectrum are updated at a rate of 0.1 - 10 Hz (cycle rate of 0.1 Hz-1 Hz) (Tan ‘194; col. 16, lines 62-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ran ‘101 device such that the sets of frequency domain transform values are updated at a rate of 0.1 - 10 Hz, as taught by Tan ‘194, for the purpose of providing the device with a suitable update rate which can be used to help determine a recommended appropriate timing of a defibrillation shock (Tan ‘194; col. 16, lines 62-67; col. 17, lines 1-14).
Claims 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Tan ‘101 in view of Weil as applied to claim 64 above, and further in view of Kelen.
Regarding claims 68-69, the modified Tan ‘101 teaches the invention as previously claimed but does not teach wherein the first set of frequency domain transform values and the second set of frequency domain transform values are generated using a tapered window, wherein the tapered window is one of: a Tukey window, a Hann window, a Blackman-Harris window, or a Flat Top window.
However, Kelen teaches an ECG frequency analysis system (Kelen; abstract) wherein one or more processing devices generate frequency domain transform values using a tapered window, wherein the tapered window is on of: a Hann window or a Blackman-Harris window (windower 17 uses a Blackman-Harris or Hanning window function on the fast Fourier transformation) (Kelen; col. 10, lines 57-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tan ‘101 processing device to generate the first and second sets of frequency domain transform values using a tapered window, as taught by Kelen, for the purpose of minimizing spectral leakage and effects of edge discontinuities inherent in a fast Fourier transformation (Kelen; col. 10, lines 57-68).
Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. 
On page 12 of the Applicant’s remarks in the “Specification Objection” section, the Applicant argues that the claims have been amended to address the objection of the previous office action. The Examiner partially agrees and has thus withdrawn one specification objection, however the other specification objection was not addressed and as such is being maintained. 
On page 12 of the Applicant’s remarks in the “Claim Rejections - 35 USC 112(a) and 112(b)” section, the Applicant argues that the claims have been amended to overcome the 35 U.S.C. 112(a), (b) rejections of the previous office action. The Examiner agrees, and has thus withdrawn those rejections. However, the newly amended claims have raised new 35 U.S.C. 112(b) rejections as detailed above.
Applicant’s arguments on pages 12-14 of the Applicant’s remarks with respect to the independent claims have been considered but are moot in view of new grounds of rejection with new additional Tan ‘101, Quan, and Weil references being used in the current rejection as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785